                       Case 3:20-mj-03215-KAR Document 4 Filed 12/10/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                          District of
                                                      __________      Massachusetts
                                                                   District of __________

                  United States of America                                   )
                             v.                                              )
                          Keith Suffriti
                                                                             )        Case No.
                                                                             )                      20-mj-3215-KAR
                                                                             )
                                                                             )
                                                                             )
                           Defendant(s)


                                                     CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of          May 2020 to December 10, 2020                   in the county of                     Hampden            in the
                       District of          Massachusetts               , the defendant(s) violated:

            Code Section                                                                 Offense Description
18 USC 2252A(a)(2)                                  Distribution of Child Pornography
18 USC 2252A(a)(5)(B)                               Possession of Child Pornography




         This criminal complaint is based on these facts:
Affidavit of Ian Smythe




         u Continued on the attached sheet.

  Signed electronically with authorization from                                                                  /s/ Ian Smythe
  Special Agent Ian Smythe on December 10, 2020.
                                                                                                             Complainant’s signature

                                                                                                         Ian Smythe, Special Agent
                                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:             12/10/2020                                                                             /s/ Katherine A. Robertson
                                                                                                                 Judge’s signature

City and state:                           Springfield, MA                                  Katherine A. Robertson, U.S. Magistrate Judge
                                                                                                              Printed name and title

                        Signed electronically with authorization from Katherine A. Robertson, U.S. Magistrate Judge on December 10, 2020.
